UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7720



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY DEAN BOONE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (CR-97-733; CA-03-1816)


Submitted:   January 12, 2005             Decided:   January 27, 2005


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Dean Boone, Appellant Pro Se. Alfred William Walker Bethea,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Gary Dean Boone seeks to appeal the district court’s

order denying relief on his motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000).                   A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                    28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies      this   standard    by

demonstrating    that   reasonable     jurists     would     find    that    his

constitutional    claims   are   debatable   and   that     any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Boone has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      DISMISSED




                                   - 2 -